DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gareth M. Blyth on 08/02/2022.
The application has been amended as follows:
In the claims:
Replace claim 29 with the following:
-- A surgical instrument, comprising:
an elongate shaft extending distally along a central shaft axis;
an end effector configured to articulate relative to the elongate shaft from an unarticulated configuration to an articulated configuration about an articulation axis transverse to and laterally offset from the central shaft axis, the end effector comprising:
an elongate channel configured to receive a staple cartridge; and
an anvil comprising a staple forming surface;
a proximal articulation system comprising a rotary input;
a distal articulation system coupled to the proximal articulation system, wherein the distal articulation system comprises a solitary articulation driver configured to apply an articulation force to effect articulation of the end effector relative to the elongate shaft, wherein the solitary articulation driver comprises a distal end pivotably coupled to the end effector at a pin aligned with the articulation axis, wherein the solitary articulation driver is laterally offset from the central shaft axis such that the distal articulation system is asymmetrical relative to the central shaft axis, and wherein the solitary articulation driver is movable longitudinally in response to a rotation of the rotary input to effect articulation of the end effector relative to the elongate shaft; and
a firing assembly configured to selectively move relative to the solitary articulation driver during a firing stroke, the firing assembly comprising:
a proximal portion positioned in the elongate shaft and movable along the central shaft axis during the firing stroke;
a distal end comprising a firing beam configured to move through the end effector and progressively fire staples from the staple cartridge during the firing stroke; and
a flexible portion intermediate the proximal portion and the distal end, wherein the flexible portion is configured to flex around the articulation axis when the end effector is in the articulated configuration relative to the elongate shaft. --
Replace claim 36 with the following:
-- The surgical instrument of Claim 21, wherein the articulation driver extends along a first lateral side of the central shaft axis, and wherein the distal articulation system further comprises a link positioned on a second lateral side of the central shaft axis when the end effector is in the unarticulated configuration. --

Allowable Subject Matter
Claims 21-25, 27-29, and 32-38 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21, 28, and 29, the prior art taken alone or in combination fails to disclose or render obvious a surgical instrument comprising: an elongate shaft extending distally along a central shaft axis; an end effector configured to articulate relative to the elongate shaft from an unarticulated configuration to an articulated configuration about an articulation axis transverse to and laterally offset from the central shaft axis, and an articulation driver laterally offset from the central shaft axis and comprising a distal end pivotably coupled to the end effector at a pin aligned with the articulation axis, wherein the articulation driver is movable longitudinally in response to a rotation of a rotary input to effect articulation of the end effector relative to the elongate shaft.
The combination of these limitations makes independent claims 21, 28, and 29 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
After exhaustive searching, the closest prior art found by the examiner was Worrell et al. (US 2012/0078248), hereinafter Worrell. Worrell discloses: an elongate shaft (1402 in Figure 35) extending distally along a central shaft axis (longitudinal axis of 1402); an end effector (1404 in Figure 35) configured to articulate relative to the elongate shaft (1402) from an unarticulated configuration to an articulated configuration about an articulation axis (longitudinal axis of pin 1412 in Figure 35) transverse to and laterally offset from the central shaft axis (longitudinal axis of 1402) (apparent from Figures 35 and 36, Paragraph 0130), and an articulation driver (1430 in Figures 35 and 36) laterally offset from the central shaft axis (longitudinal axis of 1402) and comprising a distal end pivotably coupled to the end effector (1404) at a pin (1434 in Figures 35 and 36) offset from the articulation axis (longitudinal axis of pin 1412) (apparent from Figure 35, Paragraph 0132), wherein the articulation driver (1430) is movable longitudinally to effect articulation of the end effector (1404) relative to the elongate shaft (1402) (Paragraphs 0132 and 0131). However, Worrell taken alone or in combination with the prior art fails to disclose or render obvious that the pin (1434 of Worrell) is aligned with the articulation axis (longitudinal axis of pin 1412 of Worrell), as recited in independent claims 21, 28, and 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731